Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger Chen on Jan 10, 2022.

The application has been amended as follows: 
Replace claim 7 with the following:

A target system to be coupled to a test host, comprising: 
a memory; an interface circuit, coupled to the memory; and 
a Test Access Port (TAP) 
a first pin; 
a second pin; 

a second data register, coupled to the second pin, for storing data read back from the specific address of the memory via the interface circuit, and for outputting the read back data to the test host via the second pin to make the test host compare the shifted in data with the read back data to perform a comparison test.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a circuit with test features.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…coupled between a test host and an interface circuit which is coupled between a memory and the TAP apparatus… 
a first pin;  
a second pin; 
a first data register, coupled to the first pin, configured for storing data shifted in by the test host via the first pin, the data, which is shifted in, is then passed via the interface circuit and is stored in a specific address of the memory; and 
a second data register, coupled to the second pin, configured for storing data read back from the specific address of the memory via the interface circuit, and configured for outputting the data, which is read back, to the test host via the second pin 
The prior arts of record teach: 
Kimelman et al. US Pub 2006/0242501 teach using a test access port for debug where a “FAULT response can be caused by data transfers which have occurred within the target system, if the TS becomes unable to continue accepting a burst transfer. An example is a pushed verify, where data is written to the TS, and the TS is configured to compare the data written with a block of on-chip memory. The comparison will terminate at the first error, and the DTC must read the state of the debug port to determine where the mismatch occurred.
Warren US Patent 6,134,481 teaches diagnostic control circuitry provided on the chip connected to the parallel bus system and operable to transmit diagnostic information onto the bus system for supplying off-chip via said external port. It can also access and control the on-chip registers for diagnostic purposes.
However the prior arts fail to teach the claimed specifics of:
“…coupled between a test host and an interface circuit which is coupled between a memory and the TAP apparatus… 
a first pin;  
a second pin; 
a first data register, coupled to the first pin, configured for storing data shifted in by the test host via the first pin, the data, which is shifted in, is then passed via the interface circuit and is stored in a specific address of the memory; and 
a second data register, coupled to the second pin, configured for storing data read back from the specific address of the memory via the interface circuit, and configured for outputting the data, which is read back, to the test host via the second pin so as to make the test host compare the shifted in data with the read back data to perform a comparison test.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-12 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111